DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-21 have been examined and rejected.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 8 and 15 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by RYU et al. (U.S. PGPub 2014/0244838).
As per claims 1, 8 and 15
RYU teaches apparatus comprising at least one processor and memory, the memory storing executable instructions that, when executed by the at least one processor, implement a service layer entity of a communications network and cause the service layer entity to perform operations (RYU  see para 0058, 0059, device management apparatus 200 include data storage unit 201, correlation analysis processor 202, and operation control processor 203 implemented in connection with a plurality of service capability layers, xSCL or in connection with at least one device SCL 113, gateway SCL 114, and network SCL 115, where a plurality of service capability 
storing, in the memory, information comprising a policy associated with a target entity, the policy comprising information specifying at least one condition for triggering management of a flow of service layer messages to the target entity (RYU  see para 0058, 0059, 0119, 0124 operation control processor 203 manage M2M devices and M2M resources according to an M2M network operation policy, based on the analysis result of correlation analysis processor 202, store a list about a variety of operations and an execution condition for each operation which are provided from operator management server 210, as shown in fig. 6 at step S600, operation control processor 203 may retrieve information on a device operation associated with the satisfied operation condition, determination unit 311 may retrieve information on the device operation of a specific M2M device associated with the satisfied operation condition, by comparing the correlation value and control condition pairs, device operations, and execution conditions therefor stored in operation condition storage unit 315, and through step S602 to S608, at step S608 operation control processor 203 may create the operation request message to control the specific operation of the specific M2M device based on information device operations for execution, and operation condition for execution the device operations, stored in operation condition storage unit 315, the operation request message may be referred to as "update request message");
 monitoring context information associated with the target entity (RYU see para 0132, at step S700, operation control processor 203 may check current operation states of M2M devices according to a predetermined time period, correlation re-analysis period  
determining, based on the context information, to trigger management of the flow of service layer messages to the target entity (RYU see para 0137, 0139, at step S708, when receiving correlation value from correlation analysis processor 202, operation control processor 203, determination unit 311 determine whether the correlation value satisfy an operation condition, as the correlation value satisfy one or more operation conditions, based on  control condition pairs, device operations, and execution conditions therefor stored in operation condition storage unit 315 and newly calculated correlation values, step S711 when the correlation value satisfies an operation condition, when it is Yes-S708, operation control processor 203 may determine one or more M2M devices to be controlled);
and managing, based on the trigger determination and other information of the policy, the flow of service layer messages to the target entity (RYU  see para 0142, 0143 at step S714, operation control processor 203 create an operation request message for deleting resource information associated with ‘a transition to a sleep mode` such that an operation state of a corresponding M2M device 1 in a sleep mode can transit back to an active mode, at step S716, operation control processor 203 transmit the created operation request message to the M2M device 1, 111a to be controlled).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-7, 9-14 and 16-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over RYU et al. (U.S. PGPub 2014/0244838) in view of  Seed et al. (U.S. PGPub 2015/0033312).
As per claims 2, 9 and 16
RYU teaches the apparatus recited in claim 1, yet fails to teach wherein the executable instructions further cause the service layer entity to perform operations comprising: sending, based on the trigger determination, to one or more other service layer entities located remotely on the communications network, a message requesting the one or more other service layer entities to participate in managing the flow of service layer messages to the target entity.
In a similar field of endeavor Seed teaches wherein the executable instructions further cause the service layer entity to perform operations comprising: sending, based on the trigger determination, to one or more other service layer entities located remotely on the communications network, a message requesting the one or more other service layer entities to participate in managing the flow of service layer messages to the target entity (Seed, see para 0101, 012, t step 322, the SMG CSF on CSE 304 creates an M2M service session; resource and session Endpoint; resources for both AE 308 and 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of RYU with the teaching of seed, as doing so would provide an efficient method for supporting E2E M2M service layer sessions with the M2M service layer that may span multiple M2M service layer hops, where an M2M service layer hop is a direct M2M service layer communication session between two M2M service layer instances or between an M2M service layer instance and an M2M application (Seed see para 0044).

As per claims 3, 10 and 17
RYU teaches the apparatus recited in claim 1, yet fails to teach wherein managing the flow of service layer messages to the target entity comprises one or more of: disabling one or more subscriptions of the target entity to resources hosted on the service layer entity and one or more other service layer entities located remotely on the communications network ; disabling one or more announced resources of the target 
In a similar field of endeavor Seed teaches teach wherein managing the flow of service layer messages to the target entity comprises one or more of: disabling one or more subscriptions of the target entity to resources hosted on the service layer entity and one or more other service layer entities located remotely on the communications network (Seed see para 0106, step 376, SMG CSF on CSE 304 deletes its locally hosted & session&; resource and all child resources. The SMG CSF also deletes any local session state such as security credentials and identifiers allocated to the session, at step 377, SMG CSF on CSE 304 returns a positive response to the session termination DELETE request to the SMG CSF on CSE 306) ; disabling one or more announced resources of the target entity hosted on the service layer entity and one or more other service layer entities located remotely on the communications network; filtering results of one or more discover requests to remove results pointing to one or more resources of the target entity; removing the target entity from one or more group resources; or - 45 -WO 2020/149963PCT/US2019/065419 adjusting a rate of sending or forwarding of service layer messages to the target entity.
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of RYU with the teaching of seed, as doing so would provide an efficient method for supporting E2E 

As per claims 4, 11 and 18
RYU teaches the apparatus recited in claim 1, yet fails to teach wherein the context information associated with the target entity comprises one or more of:
information indicating a level of battery power of the target entity; information indicating a signal strength of communications received from the target entity; information comprising a service schedule of the target entity; information indicating a level of congestion of the communications network; or information indicating a fault condition associated with connectivity of the target entity to the communications network.
In a similar field of endeavor Seed teaches wherein the context information associated with the target entity comprises one or more of: 
information indicating a level of battery power of the target entity; information indicating a signal strength of communications received from the target entity; information comprising a service schedule of the target entity(Seed see para 0103, based on a targeted session endpoint AE 302, SMG CSF on CSE 306 determines next hop is CSE 304. At step 344, based on sessionID and targeted session endpoint AE 302, SMG CSF on CSE 306 finds session policy defining store-and-forward scheduling policy,  step 345, based on policy, CSE 306 stores request until off-peak hours and then 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of RYU with the teaching of seed, as doing so would provide an efficient method for supporting E2E M2M service layer sessions with the M2M service layer that may span multiple M2M service layer hops, where an M2M service layer hop is a direct M2M service layer communication session between two M2M service layer instances or between an M2M service layer instance and an M2M application (Seed see para 0044).

As per claims 5, 12 and 19
RYU in view of Seed teaches the apparatus recited in claim 4, wherein determining to trigger management of the flow of service layer messages to the target entity comprises: comparing the monitored context information to one or more conditions; and determining to trigger management of the flow of service layer messages to the target entity when the one or more conditions are met (RYU  see para 

As per claims 6, 13 and 20
RYU in view of Seed teaches the apparatus recited in claim 5, wherein the one or more conditions comprise one or more of:
 the level of battery power of the target entity has met a threshold value; the signal strength of communications received from the target entity has met a threshold value; the service schedule of the target entity indicates that the target entity is unavailable on the communications network (Seed see para 0110, Table 4, 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of RYU with the teaching of Seed, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 4, 11 and 18;

As per claims 7, 14 and 21
RYU teaches the apparatus recited in claim 1, yet fails to teach wherein the executable instructions further cause the service layer entity to perform operations 
In a similar field of endeavor Seed teaches wherein the executable instructions further cause the service layer entity to perform operations comprising: - 46 -WO 2020/149963PCT/US2019/065419 receiving, from the target entity, a request to trigger management of the flow of service layer messages to the target entity; and managing, based on the received request and other information of the policy, the flow of service layer messages to the target entity( Seed see para 0100, step 316, AE 308 requests to establish an E2E M2M session with AE 302 by sending a session request,  resource CREATE request to CSE 306 that includes AE 302 identifier information as well as AE 308 information that is used by the SMG CSF to establish the session, step 317, CSE 306 allocates a unique E2E session identifier and session credentials, session identifiers identify the session while session credentials are used to authenticate and give authorization to participate in the identified session).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of RYU with the teaching of seed, as doing so would provide an efficient method for supporting E2E M2M service layer sessions with the M2M service layer that may span multiple M2M service layer hops, where an M2M service layer hop is a direct M2M service layer communication session between two M2M service layer instances or between an M2M service layer instance and an M2M application (Seed see para 0044).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2018/0183897 Policy based control of M2M devices;
U.S. PGPub 2018/0359621 Method and devices for managing constrained devices;
U.S. PGPub 2015/0038115 Method and apparatus for authenticating access authority for specific resource in wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675.   The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SANJOY ROY/
Examiner, Art Unit 2443

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443